               Case 08-12229-MFW             Doc 12723        Filed 06/08/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re                                                    Chapter 11

    WASHINGTON MUTUAL, INC., et al.,1                        Case No. 08-12229 (MFW)

                   Reorganized Debtors.                      Re: Docket Nos. 12715, 12718 & 12720


                             NOTICE OF RESCHEDULED HEARING

                   PLEASE TAKE NOTICE that the hearing previously scheduled in the above-

captioned chapter 11 cases for June 10, 2021 at 3:00 p.m. (ET) before The Honorable Mary F.

Walrath, United States Bankruptcy Judge, at the United States Bankruptcy Court for the District

of Delaware, 824 Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801 has been

rescheduled to June 11, 2021 at 9:00 a.m. (ET) (the “Hearing”).




1
   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The
Reorganized Debtors had a former address of 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.



RLF1 25445065v.1
               Case 08-12229-MFW   Doc 12723   Filed 06/08/21     Page 2 of 2




Dated: June 8, 2021
Wilmington, Delaware
                                      /s/ Marcos A. Ramos
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Marcos A. Ramos (No. 4450)
                                      Cory D. Kandestin (No. 5025)
                                      Travis J. Cuomo (No. 6501)
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701

                                               -and-

                                      PROSKAUER ROSE LLP
                                      Brian S. Rosen
                                      Eleven Times Square
                                      New York, NY 10036
                                      Telephone: (212) 969-3000
                                      Facsimile: (212) 969-2900

                                      Counsel for WMI Liquidating Trust




RLF1 25445065v.1                         2
